Exhibit 10.03

 

March 31, 2003

 

John Van Siclen

c/o Interwoven, Inc.

803 West 11th Avenue.

Sunnyvale, CA 94089

 

Re:    Terms of Separation

 

Dear John:

 

This letter confirms the agreement (this “Agreement”) between you and
Interwoven, Inc. (the “Company” or “Interwoven”) concerning the terms of your
separation and offers you the separation compensation described below in
exchange for a release of claims.

 

1.    Resignation as an Officer and Board Member of the Company. You are
resigning from your employment as President and Chief Executive Officer of the
Company effective as of the close of business on April 30, 2003 (the “Separation
Date”). You are also resigning from the Company’s Board of Directors, effective
as of March 31, 2003. Between March 31, 2003 and April 30, 2003 you will be on a
one month paid leave of absence.

 

2.    Obligations of the Company.

 

a.    Interwoven will timely pay you your current unpaid wages, based on your
current base salary of $300,000 per year (the “Base Salary”), and all other
unpaid compensation and benefits (including accrued and unused vacation pay of
48 hours), as accrued through March 31, 2003 (less applicable withholding).

 

b.    In exchange for the release of claims and other promises set forth in this
Agreement and the attached Addendum A, Interwoven agrees to provide you with the
following Separation Benefits:

 

(1)    Pay you an amount equal to eleven (11) months of your Base Salary (less
applicable withholding), on the Effective Date. You will not be paid a bonus for
services during 2003. No vacation benefits will accrue beyond March 31, 2003.

 

(2)    Provide you with all existing employee benefits (other than any new
grants of stock options and Section 401(k) plan eligibility) at Interwoven’s
expense, through November 30, 2003. Thereafter, you will be eligible to purchase
independently the identical healthcare insurance coverage programs as required
by the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) and any applicable state insurance laws.

 

(3)    Each stock option held by you as of the Separation Date (a) will vest as
of the Effective Date to an additional number of shares equal to the number of
shares that would have become vested under such option if you were a full-time
active employee through November 30, 2003, and (b) will remain exercisable until
May 31, 2004. In addition, the double-



--------------------------------------------------------------------------------

John Van Siclen

March 31, 2003

Page 2

 

trigger vesting acceleration provisions of your recent options (which are
referenced on attached Exhibit A) will remain effective through November 30,
2003. Any of your options that are now ISOs will become nonqualified stock
options as of the Effective Date.

 

(4)    The Company agrees to pay any and all of your reasonable legal expenses
in conjunction with the review and execution of this Separation Agreement and
Addendum, not to exceed $2,500.

 

c.    You understand and acknowledge that you will not be entitled to any
benefits or payments from Interwoven other than those expressly set forth in
this Section 2. By signing below, you acknowledge that you are receiving the
compensation benefits specified in paragraph b. of this Section 2 in
consideration for waiving your right to claims referred to in this Agreement,
and that you would not otherwise be entitled to them.

 

3.    Your Obligations. In exchange for the Separation Benefits, you agree to
the following:

 

a.    You agree to promptly provide Interwoven with any information you may have
by virtue of the work previously performed by you for Interwoven, upon
reasonable notice and request from Interwoven through September 30, 2003, not to
exceed eight (8) hours per month.

 

b.    You will be bound by and comply with the terms of the Employee Invention
Assignment and Confidentiality Agreement (a copy of which is attached to this
Agreement as Exhibit B). You will return all Company property (unless otherwise
agreed in writing) and all confidential and proprietary information in your
possession to the Company on or before the Separation Date. You may retain as
your personal property, your Interwoven-supplied laptop computer and associated
docking station.

 

c.    You will not solicit, initiate, or assist in any solicitation of any
Interwoven employee to leave his/her employment with the Company to commence a
relationship with you or any other employer through March 31, 2004.

 

4.    Release. In exchange for the benefits described in Section 2(b), you agree
to execute the release (the “Release”) attached to this Agreement as “Addendum
A” on or promptly following the Separation Date.

 

5.    Arbitration. Any claim, dispute, or controversy arising out of or in any
way relating to this Agreement or the alleged breach of this Agreement will be
submitted by the parties to binding arbitration in Santa Clara County,
California by JAMS or by a judge to be mutually agreed upon. This Section 5 will
not prevent either party from seeking injunctive relief (or any other
provisional remedy) from any court having jurisdiction over the parties and the
subject matter of their dispute relating to your obligations under the Invention
Assignment and Confidentiality Agreement and your obligations under Section 3
hereof.



--------------------------------------------------------------------------------

John Van Siclen

March 31, 2003

Page 3

 

6.    Attorneys’ Fees. The prevailing party will be entitled to recover from the
losing party its attorneys’ fees and costs (including expert witness fees)
incurred in any arbitration, lawsuit or other proceeding brought to enforce any
right arising out of this Agreement.

 

7.    Confidentiality; Non-disparagement. Each of you and Interwoven agrees, on
behalf of itself and its agents, not to disclose, and to take every reasonable
precaution to prevent disclosure of, any of the terms of this Agreement (other
than the fact of your resignation) or consideration for this Agreement (the
“Settlement Information”) to third parties, and agrees that there will be no
publicity, directly or indirectly, concerning any Settlement Information except
as required by law or applicable regulation. Prior to any filing of this
Agreement with the Securities and Exchange Commission, you and Interwoven each
agree to take every reasonable precaution to disclose Settlement Information
only to our respective attorneys, accountants, tax authorities, and your spouse.
You agree to refrain from disparagement of Interwoven or any of its employees,
directors, products, or services to anyone, including other employees and any
past, present, or prospective customers, in any manner likely to be harmful to
them, their business, or their business or personal reputations; Interwoven also
agrees to refrain from disparagement of you, including in connection with any
disclosure or reporting of your resignation, in any manner likely to be harmful
to you, your business, or your business or personal reputation. Interwoven
agrees that if it is contacted by a potential employer of yours, it will provide
a reference statement in such form as we mutually agree. All such contacts
should be directed to me if for the Board of Directors or to either Interwoven’s
Chief Financial Officer or Vice President of Human Resources, if to the Company.
Any dispute concerning this confidentiality and non-disparagement provision will
be resolved through arbitration before JAMS in Santa Clara County, California
(the “Arbitrator”) pursuant to Section 5.

 

8.    No Admission of Liability. This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of Interwoven, its agents, officers, directors,
employees, subsidiaries, affiliates, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or federal provisions of similar effect.

 

9.    No Knowledge of Wrongdoing. As of the date of this Agreement, you have no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental or regulatory agency, including listing agencies or
exchange or other wrongdoing, that involves you or other present or former
Interwoven employees, and Interwoven has no knowledge of any such wrongdoing
involving you.

 

10.    Successors. In addition to you and Interwoven, the provisions of this
Agreement will extend and inure to the benefit of, and be binding upon, your
legal successors and assigns and those of Interwoven.

 

11.    Integration. This Agreement constitutes the entire Agreement between
Interwoven and you with respect to your resignation and the compensation to be
paid to you in connection therewith, and supersedes all prior negotiations and
agreements, whether written or oral, with respect to such subject matter, with
the exception of (a) your obligations under the Invention Assignment and
Confidentiality Agreement, and (b) the stock option agreements. In



--------------------------------------------------------------------------------

John Van Siclen

March 31, 2003

Page 4

 

addition, the Indemnity Agreement between you and Interwoven, and your right to
defense and indemnification for acts as a director and officer of Interwoven
thereunder and under our bylaws and Certificate of Incorporation, will continue
unaffected by this Agreement.

 

12.    No Oral Modification. This Agreement may not be altered or amended except
by a written document executed by you and by Interwoven.

 

13.    Governing Law. This Agreement will in all respects be governed by the
laws of the State of California as applied to agreements entered into and to be
performed entirely within California between California residents.

 

14.    Review of Separation Agreement; Effective Date. You understand that you
may take up to twenty-one (21) days to consider this Agreement and, by signing
below, affirm that you were advised to consult with an attorney prior to signing
this Agreement. You also understand that you may revoke this Agreement within
seven (7) days of signing this document and that the compensation benefits
described in Section 2(b) will only occur at the end of that seven (7) day
revocation period. This Agreement is effective as of March 31, 2003; provided
that the Release, and Interwoven’s obligations pursuant to Section 2(b) above,
shall become effective on the later of (i) May 1, 2003, and (ii) the eighth day
after the Release has been signed by both parties (the “Effective Date”), unless
sooner revoked by you. If you desire to revoke the Release, you must deliver or
cause to be delivered a written statement of revocation to Interwoven’s office
and to my attention, prior to the Effective Date.

 

15.    No Representations. Neither party has relied upon any representations or
statements made by the other party hereto which are not specifically set forth
in this Agreement.

 

If the terms outlined in this Agreement are acceptable to you, please sign the
attached copy of this letter and the Release and return them to me.

 

Sincerely,

 

INTERWOVEN, INC.

 

/s/    Martin Brauns                               
                             

By: Martin Brauns

Title: Chairman

 

I have read, understand and agree to the terms set forth above:

 

/s/    John Van Siclen                                

Signature

 

Date:    May 1, 2003                                



--------------------------------------------------------------------------------

ADDENDUM A

 

This General Release of Claims (the “Release”) is between John Van Siclen
(“Employee”) and Interwoven, Inc. (“Interwoven”), a Delaware corporation.

 

1.    Release.

 

a.      Except as set forth in paragraph d. below, Employee, on behalf of
himself, his heirs, executors, administrators, successors and assigns, hereby
fully and forever releases and discharges Interwoven and its current, former and
future parents, subsidiaries, affiliated companies, related entities, employee
benefit plans (other than claims related to vested benefits under such plans),
and their fiduciaries, predecessors, successors, agents, officers, directors,
shareholders, employees and assigns (collectively, the “Company”), and
Interwoven, on behalf of itself and all persons included in Company, hereby
fully and forever releases and discharges Employee and his heirs, executors,
administrators, successors, and assigns, from any and all claims, obligations,
duties, causes of action, whether now known or unknown, suspected or
unsuspected, that either of them may possess based upon or arising out of any
matter, cause, fact, thing, act, or omission whatsoever occurring or existing at
any time prior to and including the date hereof (collectively, the “Released
Matters”), including without limitation,

 

(1)    any and all claims relating to or arising from Employee’s employment
relationship with Interwoven and the termination of such relationship;

 

(2)    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of, shares of stock of Interwoven, including,
without limitation, any claims of fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(3)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

 

(4)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, and the California Labor Code
section 201, et. seq.;

 

(5)    any and all claims for violation of the federal, or any state,
constitution;

 

(6)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

 

1



--------------------------------------------------------------------------------

(7)    any and all claims for attorneys’ fees and costs except as provided in
this Release or in the Separation Agreement; and

 

(8)    any and all claims that either Employee or Interwoven may have against
the other for any acts by either occurring at any time prior to the execution of
this Release.

 

Each of the parties agrees that the foregoing enumeration of claims released is
illustrative, and the claims hereby released are in no way limited by the above
recitation of specific claims, it being the intent of the parties to fully and
completely release all claims whatsoever in any way relating to the Employee’s
employment with Interwoven and to the termination of such employment. This
release does not extend to any obligations incurred under the Separation
Agreement, nor shall it apply with respect to any claims described in paragraph
d. below or any claims arising under Employee’s existing rights to
indemnification and defense pursuant to the Certificate of Incorporation and
bylaws of Interwoven, and pursuant to Employee’s Indemnity Agreement, for acts
as a director or officer of Interwoven.

 

b.    Employee and Interwoven each represent that they have no lawsuits, claims
or actions pending in their name, or on behalf of any other person or entity,
against the other or any other person or entity referred to herein. Employee and
Interwoven each also represent that they do not currently intend to bring any
claims on their own behalf against the other or any other person or entity
referred to herein.

 

c.    Employee and Interwoven each acknowledge that by signing this Release they
are expressly waiving any benefits of Section 1542 of the Civil Code of the
State of California, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee and Interwoven each expressly waives any right or benefit which they
have or may have under Section 1542 of the California Civil Code or any similar
provision of the statutory or non-statutory law of any other jurisdiction,
including Delaware. The parties acknowledge that in the future they may discover
claims or facts in addition to or different from those that they now know or
believe to exist with respect to the subject matter of this Release, and that
they intend to fully, finally, and forever settle all of the Released Matters in
exchange for the Separation Benefits. This Release will remain in effect as a
full and complete release notwithstanding the discovery or existence of any
additional claims or facts.

 

d.    Company’s release of Employee does not extend to claims arising out of (i)
any act of embezzlement, fraud, or dishonesty by Employee that resulted in
financial benefit or personal enrichment for Employee or any related person or
affiliated entity of Employee, or (ii) any misappropriation by Employee of a
corporate opportunity of Interwoven.

 

2.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in

 

2



--------------------------------------------------------------------------------

Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. This waiver and release does not apply to any rights or claims that
may arise under ADEA after the Effective Date of this Release, and does not
prohibit Employee from exercising legal rights that are, as a matter of law, not
subject to waiver. Employee acknowledges that the consideration given for this
Release is in addition to anything of value to which he was already entitled,
and that he has received, or will receive, regardless of the execution of this
Release, all wages owed to him together with any accrued but unused vacation
pay, less applicable withholding and deductions, earned through the Separation
Date. Employee further acknowledges that he has been advised by this writing
that:

 

a.    He should consult with an attorney prior to executing this Release;

 

b.    He may take up twenty-one (21) days to consider this Release, although
Employee may accept the terms of this Release at any time within those 21 days;

 

c.    He has seven (7) days following the execution of this Release to revoke
this Release; and

 

d.    This Release will not be effective until the revocation period has
expired.

 

EMPLOYEE’S ACCEPTANCE OF RELEASE:

 

BEFORE SIGNING MY NAME TO THE RELEASE, EMPLOYEE STATES THE FOLLOWING: I HAVE
READ THE RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS. I HAVE OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN
JUDGMENT. I HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE
SIGNING IT, AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

 

Date delivered to Employee: April 30, 2003.

 

Executed this 1st day of May, 2003.

     

INTERWOVEN, INC.

/s/ John Van Siclen

--------------------------------------------------------------------------------

      By:  

    /s/    Martin Brauns        

--------------------------------------------------------------------------------

Employee’s Signature

         

    Chairman

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

Option Number

--------------------------------------------------------------------------------

 

Stock Options Subject To Double-Trigger
Vesting Acceleration

--------------------------------------------------------------------------------

 

Date of Grant

--------------------------------------------------------------------------------

N991331

  100,000 shares   10/01/01

N991546

  300,000 shares   02/28/02

N991753

  700,000 shares   07/11/02